Citation Nr: 0811595	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-26 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected degenerative disc disease of the 
thoracolumbar spine, currently evaluated as 20 percent 
disabling. 

2.  Entitlement to an increased (compensable) disability 
rating for service-connected  gastroesophageal reflux disease 
(GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1984 to April 1992 and from February 1993 to 
December 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The RO in Wichita, Kansas currently has 
original jurisdiction over the veteran's claims. 

Procedural history

In December 2004 the RO granted service connection for 
degenerative disc disease of the thoracolumbar spine, a 10 
percent disability rating was assigned.  The same decision 
also granted the veteran's claim of entitlement to service 
connection for GERD; a noncompensable (zero percent) 
disability rating was assigned.  
The veteran has timely perfected an appeal as to the assigned 
ratings. 

The veteran testified at a videoconference hearing which was 
chaired by the undersigned Veterans Law Judge in March 2007.  
A transcript of the hearing has been associated with the 
veteran's VA claims folder.

In June 2007 the Board remanded the veteran's above-mentioned 
claims for additional procedural and evidentiary development.  
In November 2007, the VA Appeals Management Center (AMC) 
issued a rating decision which increased the veteran's 
service-connected back disability to 20 percent disabling.  
Since a 
20 percent disability rating for degenerative disk disease of 
the thoracolumbar spine does not constitute the maximum 
schedular rating and because the veteran has not withdrawn 
his appeal of this issue, the issue of entitlement to a 
rating in excess of 20 percent remains.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].

The AMC issued a supplemental statement of the case (SSOC) in 
November 2007, which continued the  noncompensable rating 
assigned for GERD.  The case is once again before the Board.


FINDINGS OF FACT

1.  The veteran's service-connected thoracolumbar spine 
disability is manifested by pain and slight limitation of 
motion.

2.  The medical and other evidence of record indicates that 
the veteran's GERD symptomatology includes frequent pyrosis 
and persistent recurrent epigastric distress.   


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for the service-connected degenerative disc disease 
of the thoracolumbar spine are not met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2007).

2.  The criteria for a 10 percent disability rating for the 
veteran's GERD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.20, 4.114, Diagnostic Code 7346 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to increased disability ratings 
for degenerative disc disease of the thoracolumbar spine and 
for GERD.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In June 2007, the Board remanded the case to the AMC in order 
to fulfill the notice requirements of the Veterans Claims 
Assistance Act of 2000 (the VCAA) and to arrange for the 
veteran to be examined by a medical professional.  The AMC 
was to also request that the veteran identify any additional 
treatment records that may pertain to his pending claims.  
The claims were then to be readjudciated.

The record reveals that the AMC sent the veteran a VCAA 
notice letter on July 2, 2007 which requested the veteran 
identify any additional treatment records pertaining to his 
claim.  No additional records were identified by the veteran 
or his representative.  Additionally, the veteran was 
provided with VA examinations pertaining to his above-listed 
disabilities in October 2007.  As was alluded to in the 
Introduction, the claims were readjudicated by the AMC, 
resulting in an increased rating for the spinal disability. 

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance]. 

The VCAA

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for an increased rating in the above-mentioned 
July 2, 2007 letter from the AMC, which included a request 
for evidence showing that his service-connected disabilities 
have gotten worse. 

Crucially, the AMC informed the veteran of VA's duty to 
assist him in the development of his claim in the July 2007 
letter, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
that VA would assist him with obtaining "relevant records 
from any Federal agency.  This may include medical records 
from the military, from VA hospitals (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration."  With respect to private treatment 
records, the letter informed the veteran that the VA would 
make reasonable efforts to obtain private or non-Federal 
medical records to include "records from State or local 
government, private doctors and hospitals, or current or 
former employers."  Furthermore, the VA included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the veteran could complete to release 
private medical records to the VA.  

The July 2007 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original]

The Board notes that the July 2007 letter specifically 
requested of the veteran: 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  This complies with the "give 
us everything you've got" provision contained in 38 C.F.R. § 
3.159(b) in that it informed the veteran that he could submit 
or identify evidence other than what was specifically 
requested by the RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the July 2007 letter which detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the July 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In the July 2007 VCAA letter, the AMC further stated that 
examples of evidence that the veteran should tell VA about or 
give to VA that may affect the assigned disability rating 
include the following: information about on-going treatment 
records, including VA or other Federal treatment records; 
recent Social Security determinations; statements from 
employers as to job performance, lost time, or other 
information regarding how his condition affects his ability 
to work; and statements discussing the service-connected 
disability symptoms from people who have witnessed how they 
affect him.  This complies with the recent decision of the 
Court concerning enhanced VCAA notice in increased rating 
cases, Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In this case, the Diagnostic Code for degenerative disc 
disease of the thoracolumbar spine pertains to certain range 
of motion measurements while the Diagnostic Code for GERD 
pertains to the severity of the veteran's symptoms.  The 
notice letters did not provide at least general notice of 
these requirements.  However, the essential fairness of the 
adjudication was not affected because the veteran had actual 
knowledge of what was necessary to substantiate his claims.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.  See Vazquez-Flores, 22 Vet. 
App. 37 (2008), citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).  

In this case, the veteran and his representative specifically 
addressed the veteran's limited range of motion due to his 
back condition and the symptoms attributed to his GERD in the 
March 2007 hearing.  See March 2007 hearing transcript at 
pages 3, 6.  This demonstrates that the veteran was aware of 
the ratings criteria and what was required in order to 
receive a higher disability rating, thus effectively 
satisfying the Court's concerns in Vazquez-Flores. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it. 
In particular, the VA has obtained the veteran's service 
medical records, VA treatment records, and provided him with 
two VA examinations.  
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in March 2007 as detailed in the Introduction.

Accordingly, the Board will proceed to a decision on the 
merits as to both of the issues on appeal.  



1.  Entitlement to an increased disability rating for 
service-connected degenerative disc disease of the 
thoracolumbar spine, currently evaluated as 20 percent 
disabling. 

Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings." See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).


Specific rating criteria

The rating criteria for the spine were amended effective 
September 26, 2003. See 68 Fed. Reg. 51, 454-51, 458 (Aug. 
27, 2003).  Because the veteran filed his claim in August 
2004, only the revised criteria are applicable. They provide 
as 
follows:



	(CONTINUED ON NEXT PAGE)


With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine;

30% Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2007).



Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. 
§ 4.10 (2006).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2006). 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2006).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2007).

Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case." 
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

After a review of the evidence pertaining to the veteran's 
service-connected thoracolumbar spine disability, the Board 
has determined that the most appropriate diagnostic code for 
evaluation of the disability is the code it is currently 
rated under, Diagnostic Code 5242 [degenerative arthritis of 
the spine.  Diagnostic Code 5242 is appropriate in that it 
provides rating criteria for the specific disability for 
which the veteran is service connected, namely degenerative 
arthritis of the thoracic and lumbar spines.

The Board also finds that Diagnostic Code 5238, which 
provides rating criteria for spinal stenosis, is applicable 
given a February 2004 x-ray report which indicated the 
presence of S5/S1 stenosis.   Rating the veteran under 
Diagnostic Code 5238 as opposed to Diagnostic Code 5242 will 
not, however, produce a different result.  
All spine disabilities, with the exception of intervertebral 
disc syndrome, are rated under the General Rating Formula for 
Diseases and Injuries of the Spine.

The Board also notes that the veteran's degenerative disc 
disease has been associated with intermittent radiculopathy 
and that the veteran has complained of incapacitating 
episodes.  See the March 2007 hearing transcript, page 14.  
The Board has therefore considered whether to rate the 
disability under Diagnostic Code 5243, which provides 
different rating criteria for intervertebral disc syndrome.  
The Board finds, however, that such diagnostic code is 
inapplicable in the instant case, because a diagnosis of 
intervertebral disc syndrome has not been rendered.  
Furthermore, the medical evidence does not indicate, and the 
veteran does not allege, that he has been prescribed bed rest 
based due to incapacitating episodes.  Accordingly, the 
current Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes is not for application.

The Board will continue to rate the veteran under the General 
Rating Formula for Diseases and Injuries of the Spine.

Schedular rating

To obtain a disability rating higher than the currently-
assigned 20 percent under the General Rating Formula for 
Diseases and Injuries of the Spine, the veteran would have to 
demonstrate forward flexion of the thoracolumbar spine to 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  

During the October 2007 VA examination, the veteran 
demonstrated forward flexion to 60 degrees.  This measurement 
is the most restricted range of motion found in the evidence 
of record; it falls well short of the limitation of motion 
required to warrant a higher schedular rating.

Moreover, the veteran has not exhibited ankylosis of the 
entire thoracolumbar spine. Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure. See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  On VA 
examination in October 2007 the veteran was able to forward 
flex the thoracolumbar spine to 60 degrees, extend it to 24 
degrees, laterally flex it to the left by 30 degrees and 
laterally flex it to the right by 25.  
The veteran was also able to rotate 36 degrees to the left 
and 44 degrees to the right.  Because the veteran is able to 
move his lower back joint, by definition, it is not immobile.  
Therefore, ankylosis is not shown.

Accordingly, the current schedular criteria do not allow for 
the assignment of a higher rating.

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately. See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided. See 38 
C.F.R. § 4.14 (2007); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

Note (1) under the General Rating Formula for Diseases and 
Injuries of the Spine states that "any associated objective 
neurologic abnormalities" are to be evaluated separately 
under an appropriate diagnostic code.  In this case, the 
veteran has not exhibited neurologic impairment stemming from 
his thoracolumbar spine disability which would necessitate a 
separate disability rating.  While the record does indicate 
that the veteran experiences "intermittent radiculopathy", 
there has been identified  no neurological pathology which is 
consistent with a separate neurological disability, such as 
bowel or bladder difficulties,  paralysis of the sciatic 
nerve manifested by foot drop, limitation of the muscles of 
the knee, or limitation of flexion.  

Specifically, the report of the October 2007 VA examination 
did not identify any weakness or atrophy in the veteran's 
lower extremities.  Nor is there evidence of any other 
additional neurological deficiency so as to warrant a 
separate disability rating under the diagnostic codes 
pertinent to rating neurological disorders.  
See 38 C.F.R. § 4.124a.  The medical evidence does not 
indicate that the veteran experiences any bladder or bowel 
dysfunction.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 
Note (1) (2007).

Accordingly, a separate neurological rating is not warranted.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's thoracolumbar spine 
disability based on functional loss due to pain, weakness, 
excess fatigability, incoordination and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995). The objective 
clinical findings of record, however, do not reflect 
impairment that warrants a higher rating.

The veteran has repeatedly complained of increased pain on 
repetitive use and the inability to stand or walk for 
extended periods.  However, during the most recent VA 
examination, despite the presence of pain the veteran was 
repeatedly able to maintain forward flexion of 60 degrees.  
Although the examiner noted a 20 percent loss of strength it 
was further noted that "this does not change the previously 
described ranges of motion of the thoracolumbar spine."  

Thus, although there appears to be one DeLuca factor, 
diminished strength, present, the clinical record does not 
indicate that this results in additional disability so as to 
warrant the assignment of a higher rating.  Absent additional 
loss of motion or similar functional loss, an increased 
rating is not warranted under DeLuca.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, a 10 percent disability rating has been 
assigned from December 4, 2004 to September 20, 2005 with a 
20 percent disability rating assigned thereafter.  The AMC 
assigned an effective date of September 21, 2005 as the 
earliest date the medical evidence demonstrated a worsening 
of the veteran's condition.  The Board agrees.  

The assignment of a 20 percent disability was based on a 
September 2005 x-ray demonstrating the presence of lumbar 
levorotoscoliosis.  Prior to that date, there was no evidence 
that the veteran met any of the criteria necessary for a 20 
percent disability rating.  Based on a review of the evidence 
of record, the Board cannot identify any symptomatology 
warranting a disability rating higher than the currently 
assigned 10 percent rating from December 4, 2004 to September 
20, 2005. 

Extraschedular considerations

In the interest of economy, the Board will address the matter 
of referral of the veteran's service-connected disabilities 
for consideration of extraschedular ratings in a common 
discussion below.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected GERD.

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection claims has been set out above and will not be 
repeated.

Specific rating criteria

The veteran's GERD is currently assigned a noncompensable 
disability rating by analogy to 38 C.F.R. § 4.114, Diagnostic 
Code 7346 [hiatal hernia].  See 38 C.F.R. § 4.20 (2007) [when 
an unlisted condition is encountered it will be permissible 
to rate it under a closely related disease or injury, in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous].

Under Diagnostic Code 7346 [hiatal hernia], a 60 percent 
disability rating is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  A 30 percent disability rating 
is warranted for persistently recurrent epigastric distress 
with dysphagia, pyrosis and regurgitation accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent disability 
rating is warranted with two or more of the symptoms for the 
30 percent evaluation, though of less severity.  See 38 
C.F.R. § 4.114, Diagnostic Code 7346 (2007).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown. 


Analysis

Assignment of diagnostic code 

As noted above, the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  See Butts, supra.  In this case, Diagnostic Code 
7346 [hiatal hernia] is deemed by the Board to be the most 
appropriate, because medical evidence indicates that the 
veteran's GERD symptomatology includes a hiatal hernia and 
Diagnostic Code 7346 specifically address the veteran's 
complaints of heartburn (pyrosis), acid reflux, nausea and 
occasional regurgitation. The veteran has not argued that the 
currently assigned diagnostic code is inappropriate.  
Accordingly, the veteran's disability will continue to be 
rated under Diagnostic Code 7346.

Schedular rating

The veteran's service-connected GERD has been rated 
noncompensably (zero percent) disabling.  See 38 C.F.R. § 
4.31 (2007).  In order for a 10 percent disability rating to 
be awarded under Diagnostic Code 7346, the evidence must show 
two or more of the symptoms for the 30 percent evaluation, 
though of less severity.  
The symptoms required for the assignment of a 30 percent 
rating are: persistently recurrent epigastric distress with 
dysphagia (difficulty swallowing), pyrosis (heartburn), and 
regurgitation accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  

The medical evidence associated with the veteran's claims 
folder indicates that he suffers from pyrosis.  See, e.g., 
October 2007 VA examination report.  

During the March 2007 hearing, he veteran testified that his 
GERD symptoms will keep him up at night due to "acidity in 
the throat."  The veteran also testified that his GERD is 
not limited solely to the evening and that he will experience 
epigastric distress during the day as well.  See March 2007 
hearing transcript at pages 3-4.    The Board has no reason 
to doubt the veteran's sworn testimony, and accordingly finds 
that the veteran has persistent recurrent epigastric 
distress.   

Although the criteria for the assignment of a 30 percent 
rating refer to persistently recurrent epigastric distress 
"with dysphagia", and dysphagia is not indicated, the Board 
believes that since the criteria for a 10 percent rating 
specifically indicate symptoms "of less severity", 
persistent epigastric distress, alone, is sufficient to 
qualify as one of symptoms.  

Thus, two symptoms are demonstrated, and the criteria for the 
assignment of a 10 percent rating are approximated.  See 
38 C.F.R. § 4.7 (2007).

With respect to the criteria for a 30 percent rating, all 
symptoms must be present.  See Melson v. Derwinski, 1 Vet. 
App. 334 (1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met].  Compare Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned].    

With respect to the regurgitation with substernal or arm or 
shoulder pain, the medical evidence indicates that the 
veteran experiences occasional regurgitation, however, there 
is no evidence of substernal or arm or shoulder pain.  During 
the March 2007 hearing the veteran was specifically asked 
about the existence of such pain. 

Q.	Do you ever have any pain in the shoulder or arm that 
you can't account for? 

A.  No, not that I can't account for . . . 

See March 2007 hearing transcript, page 4.  Similarly the 
October 2007 VA examination did not identify any substernal, 
arm or shoulder pain, and there is no medical evidence 
indicating that the veteran's GERD has ever caused such pain.  
Accordingly, the evidence of record does not demonstrate the 
presence of regurgitation with substernal, arm or shoulder 
pain.

Thus, one of the symptoms are not present, and a 30 percent 
rating cannot be granted on that basis alone.

Moreover, with respect to persistently recurrent epigastric 
distress with dysphagia, the October 2007 VA examiner 
specifically stated that the veteran does not experience any 
dysphagia.  The veteran did not identify difficulty 
swallowing during the March 2007 hearing as one of his GERD 
symptoms, and there are no medical records indicating that 
the veteran has ever experienced dysphagia.   

Moreover, the evidence does not show a considerable 
impairment of health as required by Diagnostic Code 7346.  
The October 2007 VA examination report described the veteran 
as a "well developed adequately nourished male who has a 
virtually ideal body habitus."  There is no indication in 
any medical record of severe impairment of health.

Accordingly, a 30 percent rating may not be assigned.

With respect to the criteria for the assignment of a 60 
percent rating, there is no evidence that the veteran has 
hematemsis or melena.  During the March 2007 hearing the 
veteran specifically denied having material weight loss or 
anemia.  See the  March 2007 hearing transcript at page 4.  

The Board also observes that there are no other symptoms 
which have been medically identified or complained of by the 
veteran which would be congruent with a disability rating in 
excess of the currently assigned 10 percent.  Cf. Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the specified factors for 
each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].

As was stated in the law and regulations section above, in 
order to warrant the assignment of a 10 percent disability 
rating the evidence must indicate that the veteran 
experiences two or more of the symptoms enumerated by the 30 
percent criteria.  In this case, the medical and lay evidence 
of record indicates that the veteran has two of the symptoms 
of the 30 percent level, i.e., frequent pyrosis and 
persistent recurrent epigastric distress.  Accordingly a 10 
percent disability rating is warranted. 

Fenderson considerations

A noncompensable disability rating has been in effect for the 
veteran's service-connected ERD since the date of service 
connection, December 4, 2004.

After having reviewed the record, the Board believes that the 
veteran's gastrointestinal complaints over the entire period 
approximate the symptoms which allow for the assignment of a 
10 percent rating.  Accordingly, the 10 percent rating is 
assigned as of the date of service connection.

Conclusion

For reasons which have been expressed in detail above, the 
Board has concluded that a 10 percent disability rating 
should be assigned for the veteran's service-connected GERD.  
The claim is allowed to that extent. 

Extraschedular considerations

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the July 2005 
Statement of the Case (SSOC) and appears to have considered 
the regulation.  Accordingly, the Board will address the 
possibility of the assignment of an extraschedular rating for 
the increased disability ratings at issue.

The Board has been unable to identify an exceptional or 
unusual disability picture with respect to the veteran's 
service-connected thoracolumbar spine or GERD disabilities, 
and neither has the veteran.  The record does not show that 
the veteran has been hospitalized at all for either 
condition.  Additionally, there is not shown to be evidence 
of marked interference with employment due to his spine 
condition or GERD.  During the October 2007 VA examination, 
the examiner specifically stated that the veteran is a full 
time student and not currently employed; however "his upper 
gastrointestinal symptoms do not cause him to be absent from 
classes."  

With respect to the veteran's service-connected back 
disability, the October 2007 VA examiner stated that the 
veteran's back condition causes him to "leave the classroom 
one time every 3 months due to pain."   The Board has no 
reason to doubt that the veteran's GERD and thoracolumbar 
spine disabilities cause him pain and can restrict certain 
activities, but this alone does not present an exceptional or 
unusual disability picture and is not reflective of any 
factor which takes the veteran outside of the norm.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  For 
these reasons, the Board has determined that referral of the 
case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.




ORDER

 Entitlement to an increased disability rating for service-
connected degenerative disc disease of the thoracolumbar 
spine is denied. 

An increased disability evaluation of 10 percent is granted 
for service-connected GERD, subject to governing regulations 
concerning the payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


